DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, 13-15, 17, 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-16, 18-20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noonan et al. [US 20070159991].
As to claim 1. Noonan discloses A method of using ultra wide band (UWB) communication for determining a location of an object inside a plant growing environment, such as a greenhouse or an indoor growing facility, wherein: 
the object, [fig. 2, 0024] transmission facility 202, is provided with an UWB transmitter, [0026, 0027] transmission band is ultra wide band UWB; 
the plant growing environment, [0028] the facility is a greenhouse, is provided with multiple UWB receivers, [fig. 1, 2, 0040] receiving antennas 104; and
the receivers are connected to a processing unit, [fig. 1, 0024] central unit 110, the method comprising: 
a) broadcasting a message from the object over UWB using the transmitter, [fig. 2, 0036, 0037]; 
b) receiving the message at at least some of the receivers, [0040] received signal at antennas 104; and 
c) determining a location estimate for the object through lateration and/or angulation, [0040], by the processing unit, [0024] the central unit 110 is used for processing the incoming signals of the antennas 104.

As to claim 13. Noonan discloses The method of claim 1, wherein the object is an agent, such as a human operator or robot, [0033, 0044], the method further comprising: e) receiving an input, by the processing unit, indicating a condition by the agent, and associating, by the processing unit, the condition with the location estimate of the agent, [0055] detection of a person at a predetermined location associated with the task to be performed.

As to claim 15. Noonan discloses The method of claim 1, wherein the object is one of the following: a human operator, [0033, 0044]; a transport trolley or cart; a work platform; a bench or table; a robot, such as a drone; a sensor; an actuator such as a fan; an imaging device, such as a camera, possibly carried by a human operator or robot; a box or crate; and a plant.

As to claim 16. Noonan discloses The method of claim 1, wherein: 
the object is further provided with a UWB receiver, [0037] transmission facility with a transmitting and receiving device; and 
the plant growing environment is further provided with at least one UWB transmitter connected to the processing unit, [fig. 1, 0037], 
the method further comprising: g) sending a message to the UWB receiver via the at least one transmitter of the plant growing environment, [0037] transmission facility receives signal from antenna 104 for recognizing signature of the antenna.

As to claim 17. Noonan discloses An ultra wide band (UWB) communication system for determining a location of an object inside a plant growing environment, such as a greenhouse or an indoor growing facility, the system comprising: 
a tag provided with an UWB transmitter, [fig. 2, 0024] transmission facility 202, which is configured to be attached to or carried by the object, [0033]; 
multiple anchors, [fig. 1, 2, 0040] receiving antennas 104, provided with UWB receivers, [0027, 0040], which are configured to be installed in the plant growing environment, [0028] the facility is a greenhouse; and 
a processing unit, [fig. 1, 0024] central unit 110, to which the anchors are connected, [fig. 1, 0024], wherein: 
the tag is configured to broadcast a message using the UWB transmitter, [fig. 2, 0036, 0037]; 
the anchors are configured to receive messages sent by the UWB transmitter via their respective UWB receivers, [0040] received signal at antennas 104; and
the processing unit is configured to determine a location estimate for the object, [0024] the central unit 110 is used for processing the incoming signals of the antennas 104, through lateration and/or triangulation, [0040], 
wherein the system is configured to perform the method according to claim 1.

As to claim 18. Noonan discloses A plant growing environment, such as a greenhouse or an indoor growing facility, [0028], comprising a system according to claim 17, wherein: the anchors are installed at various spaced apart locations, [fig. 1], and/or the anchors are installed at different heights.

As to claim 19. Noonan discloses The plant growing environment of claim 18, wherein the plant growing environment is a greenhouse including a structural frame and transparent covering, [0028] basic structure of a greenhouse, and wherein the anchors are installed on the structural frame, [fig. 5, 0050] detectors 408 attached to walls; wherein [0044] detectors are integrated with the antennas 104.

As to claim 20. Noonan discloses The plant growing environment of claim 18, wherein the processing unit is arranged at a remote location, [0044] substations 108 service specific sectors and report the information of the sector to the central unit 110, and wherein the anchors are connected to the processing unit via a wireless connection, [0024, 0029].
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noonan in view of Pohjanvouri et al. [US 20160235013].
As to claim 2. Noonan discloses The method of claim 1, further comprising: d) associating the object with a item or group of items, by the processing unit, [0033] the transmission facility 202 associated with an object, by: 
comparing the location estimate with predetermined locations of items or groups of items, [0033] current location of 202 compared with predicted location of the item for association; and 
associating the object with the item or group of items of which the predetermined location is closest to the location estimate, [0033] current location of 202 compared with predicted location of the item for association.
Noonan teaches that the system is implemented to track resources, [0033], in a greenhouse, [0028].
Noonan fails to disclose that the item is a plant.
Pohjanvouri teaches a position management of a device in a greenhouse, [0039]; wherein the position of a particular plant in the greenhouse is associated with a tracked device, [0012, 0019, 0020].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Noonan with that of Pohjanvouri so that the system can be used to locate a specific plant.

As to claim 3. Noonan fails to disclose The method of claim 2, further comprising the following limitations. However, Pohjanvouri teaches wherein groups of plants are distributed in rows of plants, [fig. 1], and the object is associated with a row of plants which is closest to the location estimate, [fig. 1, 0039].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Noonan with that of Pohjanvouri so that the system can be used to locate a specific plant.

As to claim 4. Noonan fails to disclose The method of claim 3, further comprising the following limitations. However, Pohjanvouri teaches wherein the object is associated with a single plant within the row of plants by: 
dividing the closest row of plants into several segments, [fig. 1] row of plants divided into 3 segments, each of which corresponds to a length of the row taken up by a single plant and is associated with a single plant, [fig. 1] each segment is a single plant; and 
associating the object with a segment in the row which is closest to the location estimate, [0039, 0040] sensors 112 associated with the plant in its vicinity.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Noonan with that of Pohjanvouri so that the plants can be arranged in a grid that is easy to navigate.

As to claim 5. Noonan discloses The method of claim 2, wherein groups of items are distributed in sections of e.g. rectangular shape in plan view, wherein the object is associated with the section which is closest to the location estimate, [0052-0054] unit 202 associated with a section based on location.
Noonan fails to disclose that the items are plants.
Pohjanvouri teaches a position management of a device in a greenhouse, [0039]; wherein the position of a particular plant in the greenhouse is associated with a tracked device, [0012, 0019, 0020].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Noonan with that of Pohjanvouri so that the system can be used to locate a specific plant.

As to claim 6. Noonan discloses The method of claim 2, further comprising the following limitations. However, Pohjanvouri teaches wherein each group of plants is placed on a platform, [fig. 1]
Noonan fails to disclose that the object is associated with the platform which is closest to the location estimate.
Pohjanvouri teaches a position management of a device in a greenhouse, [0039]; wherein the position of a particular plant in the greenhouse is associated with a tracked device, [0012, 0019, 0020]; wherein the association is made with a plant support table, [0039].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Noonan with that of Pohjanvouri so that the system can be used to track equipment associated with the support structure.

As to claim 7. Noonan discloses The method of claim 2, wherein at least some of the predetermined locations are obtained via lateration and/or triangulation over UWB, [0040].

As to claim 8. Noonan discloses The method of claim 2, wherein the object is an agent, such as a human operator or robot, [0033, 0044] person.
Noonan fails to disclose wherein the method, further comprising: e) determining, by the processing unit, an operation performed on the plant or group of plants by the agent.
Pohjanvouri teaches a position management of a device in a greenhouse, [0039]; wherein the position of a particular plant in the greenhouse is associated with a tracked device, [0012, 0019, 0020]; wherein the tracked object can be a person through a mobile device 108, [0039], and the specific task performed by the person, [0021].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Noonan with that of Pohjanvouri so that the system can be used to track tasks performed by the user and plan future task the need to be performed.

As to claim 9. Noonan fails to disclose The method of claim 8, further comprising the following limitations. However, Pohjanvouri teaches wherein step e) comprises: retrieving a preplanned operation to be performed from a database, [0042] adapting the user interface for a certain task; and determining that said retrieved, preplanned operation on the plant or group of plants is being performed, [0042] adjust lighting.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Noonan with that of Pohjanvouri so that the system can be used to track tasks performed by the user and plan future task the need to be performed.

As to claim 10. Noonan fails to disclose The method of claim 9, further comprising the following limitations. However, Pohjanvouri teaches wherein the preplanned operation is an operation preplanned to be performed by the agent, [0042], or wherein the preplanned operation is a preplanned operation to be performed on the plant or group of plants.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Noonan with that of Pohjanvouri so that the system can be used to track tasks performed by the user and plan future task the need to be performed.

As to claim 11. Noonan fails to disclose The method of claim 8, further comprising the following limitations. However, Pohjanvouri teaches wherein step e) comprises: 
comparing the location estimate of the agent to the location of an operation specific tool, [0042] determined position of staff member near plant 102; and 
determining that the operation specific to the tool is being performed if the locations of the agent and the tool correspond within a predetermined margin, [0040].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Noonan with that of Pohjanvouri so that the system can automatically update the tasks to be performed based on the user’s location.

As to claim 14. Noonan fails to disclose The method of claim 13, further comprising the following limitations. However, Pohjanvouri teaches further comprising: 
d) associating the object with a plant or group of plants, by the processing unit, [0040], by: 
comparing the location estimate with predetermined locations of plants or groups of plants, [0040] sensor’s location closest to a plant 102 is associated to the plant; and 
associating the object with the plant or group of plants of which the predetermined location is closest to the location estimate, [0040]; 
wherein the condition is a plant condition, [0041, 0042], such as an illness or plague, or plant characteristic and 
wherein step e) further comprises: associating, by the processing unit, the condition or the characteristic with the plant or group of plants associated with the location estimate, [0041].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Noonan with that of Pohjanvouri so that the system can associate the information entered by the user to the closest plant without having the user specify the plant at every location reducing overhead.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noonan in view of Pohjanvouri as applied to claim 2 above, further in view of Rosa et al. [US 20130124239].
As to claim 12. the combination of Noonan and Pohjanvouri fails to disclose The method of claim 11, wherein the operation specific tool is a transport trolley or cart for collecting harvest, wherein the operation specific to the tool is harvesting, wherein the transport trolley or cart is equipped with a weighing unit for weighing the amount of harvest transported by the transport trolley or cart, wherein a weight measured by the weighing unit is associated with the plant or group of plants associated with the harvesting operation.
Rosa teaches a system for determining a crop yield per location wherein the system has an estimated location of crops arranged in a grid, [fig. 1, 0019]; wherein a tracked harvester 200, [fig. 2A], used for collecting harvest [0024] collects, [fig. 4, 0043] step 402, obtains position of the device and associates the position with a tree in the field, [fig. 4, 0045] step 404, obtains the weight of collected harvest associated with the plant at the location using weight mechanism 225, [fig. 4, 0048, 0049] step 406.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Noonan and Pohjanvouri with that of Rosa so that the system can determine location of weak harvest and adjust plant treatment for better harvest automatically.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688